Citation Nr: 1411775	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for phlebitis, claimed as deep vein thrombosis.

2.  Entitlement to service connection for diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California. 

The Veteran testified before a Decision Review Officer (DRO) in June 2011 and before the undersigned Veterans Law Judge in May 2013.  Transcripts of the hearings are of record.  At the Veteran's request, the undersigned held the record open for 60 days in order to give him an opportunity to submit additional evidence, specifically private treatment records from Kaiser Permanente.  The Veteran failed to submit any additional evidence from this medical facility, and made no indication that he required further assistance from the VA in order to obtain such documents.

The issue of entitlement to service connection for a left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  At his May 2013 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for phlebitis, claimed as deep vein thrombosis.

2.  The Veteran did not serve in the Republic of Vietnam or land borders of Vietnam; and, he has not otherwise presented any credible evidence of in-service exposure to herbicide agents.  

3.  Diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy was not present in service or until many years after service; and, the preponderance of the evidence fails to establish an etiological relationship between the Veteran's diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy and military service or any incident therein.

4.  The competent and credible evidence of record does not show that the Veteran currently has bilateral hearing loss disability for VA disability compensation purposes during the appeal period or proximate thereto.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for phlebitis, claimed as deep vein thrombosis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  Diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy was not incurred in or aggravated by active duty, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  


3.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

The Veteran indicated his desire to withdraw his appeal regarding the issue of entitlement to service connection for phlebitis, claimed as deep vein thrombosis, through his representative, at his May 2013 BVA hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

With respect to his claims, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, in March 2008 the Veteran was notified via letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was additionally notified of how VA determines disability ratings and effective dates if service connection is awarded.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and recertification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist a veteran in the development of the claims.  This duty includes assisting a veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that the duty to assist requirement has also been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran's service treatment records and Virtual VA and Veterans Benefits Management System (VBMS) files have been reviewed.  No outstanding evidence has been identified by the Veteran or his representative that has not otherwise been obtained.

With regards to the Veteran's assertion that he was exposed to herbicides in service, VA has obtained the Veteran's service personnel records and also conducted the appropriate development to verify whether or not his military service included setting foot on land or serving within the interior waterways inside the territorial confines of the Republic of Vietnam.  Towards this end, the National Archives and Records Administration (NARA) issued a statement in May 2008 indicating that "large fleet carriers, such as the USS Bon Homme Richard, did not dock in Vietnamese ports but normally went to Subic Bay, Philippines, for rest, replenishment, and refurbishment."  A Personnel Information Exchange System (PIES) response printed in June 2008 reflects that although the Veteran served on the USS Bon Homme Richard (CVA 31) which was in the official waters of the Republic of Vietnam the record provides no conclusive proof of in-country service.  A separate PIES request printed in April 2009 indicated that there were no records the Veteran had been exposed to herbicides.  

The United States Armed Services Center for Unit Records Research (then known as CURR) additionally was contacted and issued a statement confirming that the USS Bon Homme Richard had been off the coast of North Vietnam but could only confirm the ship made Ports of Call in Yokosuka, Japan; Subic Bay, Republic of the Philippines; Hong Kong; Sasebo, Japan; and, Singapore.  Deck logs were also obtained and reviewed and do not confirm the allegations that the Veteran set foot on land or served within the interior waterways inside the territorial confines of the Republic of Vietnam.  The Board thus finds that VA has discharged its duty to assist the Veteran in developing his claim with respect to determining whether or not any presumptions of exposure to herbicide during active service in the Republic of Vietnam are applicable to his case.

The Board notes that the Veteran testified at his May 2013 BVA hearing that there were outstanding treatment records at Kaiser Permanente.  As previously mentioned, the record was held open 60 days in order for the Veteran to obtain these documents.  See Transcript (T.) at 10-11.  He failed to submit any medical records from this facility, nor did he indicate that he required assistance from the VA to obtain them.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a Remand to obtain any additional records is not required.

Discussion of the Veteran's June 2011 Decision Review Officer (DRO) hearing and May 2013 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for diabetes mellitus, hearing loss and a left ankle were identified as issues at the hearings.  Sources of evidence relevant in this regard were identified during this process.  Testimony pertaining to his alleged exposure to herbicides was also elicited.  Moreover, the record was held open for 60 days in order to enable the Veteran to submit private treatment records.  No records were submitted.  The Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that an examination is not needed with respect to the diabetes mellitus issue on appeal.  The Veteran's service treatment records do not reflect treatment for diabetes mellitus.  Post-service VA records confirm a diagnosis of diabetes mellitus as early as 1995, over 20 years post service.  Further, although the Veteran asserts that he was exposed to herbicides in service, as will be discussed in more detail below, the evidence weighs against the Veteran's contentions of this exposure.  Given the absence of evidence of chronic manifestations of diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy for decades following separation from service, and no competent evidence of a nexus between service and his claim, a remand for a VA examination is simply not warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a veteran, in which case an examination may not be required). 

With respect to his hearing loss claims, specific VA examinations and opinions were obtained in October 2008, September 2009 and July 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations and opinions obtained in this case are more than adequate.  The Board acknowledges that a "nexus" opinion was not necessarily provided.  However, as will be discussed below, the Veteran was provided with three complete and thorough VA audiological examinations and, in each instance, he failed to provide valid responses and could not be diagnosed with hearing loss for VA purposes based on his unreliable responses.  A nexus opinion was not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus and sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus and sensorineural hearing loss are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Diabetes Mellitus with Peripheral Neuropathy

The Veteran is a Vietnam War Era serviceman who served in the United States Navy aboard the USS Bon Homme Richard (CVA-31).  He seeks service connection for diabetes mellitus, type II, on the basis that he was exposed to Agent Orange during service aboard the USS Bon Homme Richard in the waters surrounding Vietnam in DaNang Harbor.  Specifically, he has asserts that he was exposed to herbicides (1) when his ship, the USS Bon Homme Richard tied to a pier in DaNang Harbor (T. 4-5), (2) that the Veteran went ashore for a picnic; although he indicates the picnic never occurred (T. 4-5), and (2) while serving on the flight deck as a flight operator he could feel the mist of the herbicide getting on his face and hands (April 2009 statement).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6) (2013).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus, type II shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection.  Id.

Accordingly, as the law now stands, service in waters off the coast of Vietnam does not qualify as service 'in Vietnam' for purposes of presumptive service connection on the basis of exposure to herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the Veteran asserts that the USS Bon Homme Richard tied to a pier in DaNang Harbor and the Veteran went ashore for a picnic; although he indicates the picnic never occurred (T. 4-5).  In support of this contention the Veteran has submitted deck logs.  He indicates that because these records show that the ship's officers attended an awards ceremony on the USS Okinawa (LPH-3) in DaNang Harbor, one can deduce that there would have been small vessel transport to get the officers there from the USS Bon Homme Richard, and therefore surmise that the Veteran's ship was close enough to harbor.  See T. 8-9.  The Veteran contends that because it can be shown indirectly that his ship was in DaNang Harbor his allegations of going ashore for a party are meritorious.  He additionally asserts that while serving on the flight deck as a flight operator he could feel the mist of the herbicide getting on his face and hands.  However, he has provided no support for this allegation. 

As noted above, NARA issued a statement in May 2008 indicating that "large fleet carriers, such as the USS Bon Homme Richard, did not dock in Vietnamese ports but normally went to Subic Bay, Philippines, for rest, replenishment, and refurbishment."  A PIES response printed in June 2008 reflects that although the Veteran served on the USS Bon Homme Richard (CVA 31) which was in the official waters of the Republic of Vietnam the record provides no conclusive proof of in-country service.  A separate PIES request printed in April 2009 indicated that there were no records the Veteran had been exposed to herbicides.  CURR additionally was contacted and issued a statement confirming that the USS Bon Homme Richard had been off the coast of North Vietnam but could only confirm the ship made Ports of Call in Yokosuka, Japan; Subic Bay, Republic of the Philippines; Hong Kong; Sasebo, Japan; and, Singapore.  Deck logs were also obtained and reviewed and do not confirm the allegations that the Veteran set foot on land or served within the interior waterways inside the territorial confines of the Republic of Vietnam. 

VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1) Ships operating primarily or exclusively on Vietnam's inland waterways , (2) Ships operating temporarily on Vietnam's inland waterways, (3) Ships that docked to shore or pier in Vietnam, (4) Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore (5) Ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm.  In viewing all of these categories, the USS Bon Homme Richard is not among any of the vessels identified.

The Board acknowledges that the USS Bon Homme Richard was in the official waters of Vietnam while the Veteran was serving onboard.  Despite the Veteran's assertions that this vessel did dock and he went ashore for a picnic and that he was in contact with Agent Orange, such service has not been verified.  Significantly, the Secretary has determined that the evidence available at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans, i.e., those veterans who served in deep water naval vessels off the coast of Vietnam during the Vietnam War.  

The Board has considered the Veteran's argument that the ship must have been close to shore because deck logs confirm that the ship's officers attended an awards ceremony in DaNang Harbor.  While it is confirmed that these officers attended an awards ceremony there is no evidence the ship was located in "brown water."  Indeed, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(k) (VA Manual) specifically notes that, "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang... does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."

Additionally, while he asserts he was exposed to herbicides being sprayed he has provided to support of any kind for these allegations.  Indeed, short of his assertion of being exposed to contaminated personnel and equipment, or through the wind, which is nothing short of speculation on his part, the record contains no supporting evidence that the Veteran was exposed to Agent Orange or any other herbicide agent during his active service.

Based on these findings, the Veteran did not have 'service in the Republic of Vietnam' in order to be considered to have had qualifying military service and presumed exposure to herbicides.  Since the Veteran did not serve in Vietnam during the requisite period of time, he is not presumed to have been exposed to Agent Orange or other herbicides.  Service connection for diabetes mellitus must be denied on that basis.  38 C.F.R. § 3.309(e) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009).

Nevertheless, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service.   

The service treatment records do not reflect complaints, findings, treatment, or diagnosis of diabetes mellitus, or bilateral upper and lower extremity peripheral neuropathy, and none of these disabilities were present in the initial post-service year.  The Veteran has never asserted otherwise.  Post-service VA records confirm a diagnosis of diabetes mellitus, type II, as early as 1995 (over 20 years post service).  Peripheral neuropathy associated with diabetes mellitus was also diagnosed many years following separation from service.  See November 2004 private treatment record.  

Although the Veteran has primarily asserted that his diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy should be presumptively granted as due to herbicide exposure, he has implied that these disorders may be directly related to service. 

The Board is required to assess the credibility and probative weight of all relevant evidence, including the credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent to diagnose disorders such as diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy, as this is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is 'medical in nature.'  See Jandreau, 492 F.3d at 1377, n.4.  Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran's reported history of continued symptomatology since active service is not found to be credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The above records do not reflect a diagnosis of diabetes mellitus for several decades following separation from service.  Moreover, although he testified at his May 2013 BVA hearing that he began to have blood sugar problems in 1972 or 1973, the evidence of record does not corroborate these allegations.  In fact, treatment records in January 1979, February 1980, and April 1989 reflect "negative" findings with respect to his sugar count.  Continuity has not here been established, either through the competent evidence or through the Veteran's statements. 

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of diabetes or peripheral neuropathy for at least 20 years after service.  This long period without problems weighs against the claim.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy is not credible, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this regard, the weight of the competent evidence does not attribute the Veteran's diabetes mellitus to active duty, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.   

The Veteran is not competent to provide testimony regarding the etiology of his diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy, as it is not diagnosed by unique and readily identifiable features, and does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy are found to lack competency.  Emphasis is placed on the fact that the Veteran has not provided any credible evidence supporting his contentions that he was exposed to herbicides in service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.

Bilateral Hearing Loss 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85(a) (2013). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In this case, however, there is no evidence of bilateral hearing loss for VA purposes during the period under appellate review.  The Board notes that the Veteran submitted numerous work-related audiograms which appear to reflect hearing loss for VA purposes.  These records all pre-date the current appellate period by several years.  The testing modalities are also unknown. 

During the period on appeal the Veteran has undergone three VA examinations.  At an October 2008 VA examination the VA examiner determined that due to invalid responses to pure tone testing, this examination is considered inadequate for rating purposes.  The Veteran was afforded another September 2009 VA examination. Once again, the VA examiner noted that responses to pure tone testing were of questionable validity.  She indicated that due to invalid responses to pure tone testing, this examination was inadequate for rating purposes.  The Veteran was afforded an additional VA examination in July 2011.  The VA examiner noted that test results were invalid due to what was described as "inconsistent behavioral results".  Indeed, all three examiners provided detailed explanations of the inconsistencies and how the Veteran did not present himself as a valid test subject.  An October 2009 VA audiology note once again reflected invalid testing results.  The Board interprets these comments as a finding that the Veteran producing inaccurate test results in hope of establishing a diagnosis of hearing loss for VA purposes.  Thus, despite three complete and thorough VA audiological examinations, during the appeal period, the Veteran has not provided valid responses to determine whether or not he currently suffers from hearing loss for VA purposes.    

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements submitted through various written correspondence and testimony at his BVA hearing, with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The evidence during the period on appeal fails to establish that he currently has hearing loss for VA compensation purposes.  The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for hearing loss is denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

The claim for entitlement to service connection for phlebitis, claimed as deep vein thrombosis is dismissed without prejudice.

Service connection for diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy, to include as secondary to herbicide exposure, is denied.

Service connection for bilateral hearing loss is denied. 


REMAND

The Board finds that additional development is necessary prior to adjudication of his left ankle disorder claim.   

In-service treatment records reflect treatment for pain in his left ankle in August 1968 and several times in December 1968.  A January 1969 reflects continuing complaints related to his left ankle.  The Veteran was treated in February 1970 for a sore left ankle.  A September 1970 separation examination reflected a normal clinical evaluation of his musculoskeletal system.  The Veteran asserts that he continues to suffer from left ankle problems. A February 2008 X-ray reflects "No acute osseous abnormality.  Slight prominence of the anterior process of the calcaneus without evidence of bony coalition." 

Based on documentation of complaints of left ankle issues in service and current treatment for this disorder, the Board finds that a remand of the claim of service connection for a left ankle disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his left ankle disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current left ankle disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


